Citation Nr: 1547588	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, October 1977 to June 1984, March 1986 to March 1988, and July 1991 to August 1992.  The Veteran died in August 2002; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a May 2014 decision, the Board reopened and remanded the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board then denied the Appellant's claim in an August 2014 decision.  The Appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court vacated the Board's August 2014 decision and remanded the matter for action in compliance with a Joint Motion for Remand.

In a June 2015 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a July 2015 supplemental statement of the case (SSOC).  The VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action on her part is required.


REMAND

In September 2012, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  However, the Board was unable to produce a transcript of the proceeding.  In October 2012, the Board notified the Appellant that, because a transcript was unavailable, she was entitled to a new hearing pursuant to 38 C.F.R. § 20.717.  In response to the July 2015 SSOC, the Appellant submitted a July 2015 VA Form 9, in which she requested another videoconference hearing before a Veterans Law Judge.

Therefore, in order to afford the Appellant due process, this case must be remanded so that an appropriate hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing before a member of the Board.  The Appellant should be notified of the date, time, and place of such hearing by letter mailed to her current address of record, with a copy to her representative.  After the hearing is conducted, or if the Appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

